McMurray, Judge.
The Supreme Court of Georgia in Kaplan v. Sanders, 237 Ga. 132 (227 SE2d 38) having affirmed in part and reversed in part our judgment in Kaplan v. Sanders, 136 Ga. App. 902 (222 SE2d 630), that portion of our opinion and judgment in conflict therewith is vacated and set aside, and the opinion and judgment of the Supreme Court is made the opinion and judgment of this court.

Judgment affirmed in part and reversed in part.


Deen, P. J., and Stolz, J., concur.

Israel Katz, Jeffrey L. Sakas, for appellant.
Robert N. Dokson, for appellee.